Exhibit 10.1

 

MOMENTA PHARMACEUTICALS, INC.

 

Common Stock
($0.0001 par value per share)

 

AT-THE-MARKET EQUITY OFFERING SALES AGREEMENT

 

April 21, 2015

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, Maryland 21202

 

Ladies and Gentlemen:

 

Momenta Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time to or through Stifel, Nicolaus & Company, Incorporated (“Stifel
Nicolaus”), as sales agent and/or principal (“Agent”), shares (the “Shares”) of
the Company’s common stock, $0.0001 par value per share (the “Common Stock”),
having an aggregate offering price of up to $75,000,000 on the terms set forth
in Section 2 of this At-the-Market Equity Offering Sales Agreement (the
“Agreement”).  The Company agrees that whenever it determines to sell Shares
directly to the Agent as principal, it will enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 3 of this Agreement.

 

Section 1.  Representations and Warranties.  Except as disclosed in the
Registration Statement (as defined below), Prospectus (as defined below) or
General Disclosure Package (as defined below), the Company represents and
warrants to the Agent that as of the date of this Agreement and as of each
Applicable Time (as defined in Section 1(a) below):

 

(a)                                 Compliance with Registration Requirements. 
The Company has filed with the Securities and Exchange Commission (the
“Commission”) an “automatic shelf registration statement” as defined under
Rule 405 under the Securities Act of 1933, as amended (the “1933 Act”), on
Form S-3 (File No. 333-188227), in respect of the Company’s Common Stock
(including the Shares) (collectively, the “Securities”) not earlier than three
years prior to the date hereof; such registration statement, and any
post-effective amendment thereto, became effective on filing; and no stop order
suspending the effectiveness of such registration statement or any part thereof
has been issued and no proceeding for that purpose has been initiated or, to the
knowledge of the Company, threatened by the Commission, and no notice of
objection of the Commission to the use of such form of registration statement or
any post-effective amendment thereto pursuant to Rule 401(g)(2) under the 1933
Act has been received by the Company, the base prospectus filed as part of such
registration statement, in the form in which it has most recently been filed
with the Commission on or prior to the date of this Agreement, is hereinafter
called the “Basic Prospectus”; the various parts of such registration statement,
including all exhibits thereto and any prospectus supplement relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B under
the 1933 Act to be part of such registration statement, each as amended at the
time such part of the registration statement became effective, are hereinafter
collectively called the “Registration Statement”; the prospectus supplement
specifically relating to the Shares prepared and filed with the Commission
pursuant to Rule 424(b) under the 1933 Act is hereinafter called the “Prospectus
Supplement”; the Basic Prospectus, as amended and supplemented by the Prospectus
Supplement, is hereinafter called the “Prospectus”; any reference herein to the
Basic Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act; any reference to any amendment or
supplement to the Basic Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include any post-effective amendment to the
Registration Statement, any prospectus supplement or prospectus relating to the
Shares filed with the Commission pursuant to Rule 424(b) under the 1933 Act and
any documents filed under the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and incorporated therein, in each case after the date of the Basic

 

--------------------------------------------------------------------------------


 

Prospectus, the Prospectus Supplement or the Prospectus, as the case may be; any
reference to any amendment to the Registration Statement shall be deemed to
refer to and include any annual report of the Company filed pursuant to
Section 13(a) or 15(d) of the 1934 Act after the effective date of the
Registration Statement that is incorporated by reference in the Registration
Statement; and any “issuer free writing prospectus” as defined in Rule 433 under
the 1933 Act relating to the Shares is hereinafter called an “Issuer Free
Writing Prospectus”.

 

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the rules and regulations of the Commission
thereunder (the “1933 Act Regulations”) and did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

For the purposes of this Agreement, “Applicable Time” means, with respect to any
Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

(b)                                 Incorporation of Documents by Reference. 
The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or were
filed with the Commission, as the case may be, complied in all material respects
with the applicable requirements of the 1934 Act and the rules and regulations
of the Commission thereunder, and, when read together with the other information
in the Prospectus, (a) at the time the Registration Statement became effective,
(b) at the time the Prospectus was issued and (c) on the date of this Agreement,
did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(c)                                  Independent Accountants.  The accountants
who certified the financial statements and supporting schedules included in the
Registration Statement are independent public accountants within the applicable
rules and regulations adopted by the Commission and as required by the 1933 Act.

 

(d)                                 Financial Statements.  The financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, together with the related
schedules and notes, present fairly, in all material respects, the financial
position of the Company and its consolidated Subsidiaries (as defined below) at
the dates indicated and the statement of operations, stockholders’ equity and
cash flows of the Company and its consolidated Subsidiaries for the periods
specified; said financial statements have been prepared in conformity with
generally accepted accounting principles in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved except as may be set forth
in the notes included or incorporated by reference and except that unaudited
financial statements may not contain footnotes required by GAAP.  The supporting
schedules, if any, present fairly, in all material respects, in accordance with
GAAP the information required to be stated therein. The selected financial data
and the summary financial information included in the Prospectus present fairly,
in all material respects, the information shown therein and have been compiled
on a basis consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement.

 

(e)                                  No Material Adverse Change in Business. 
Since the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus (A) there has been
no material adverse change, or any development that could reasonably be expected
to result in a material adverse change,  in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the

 

2

--------------------------------------------------------------------------------


 

Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”),
(B) there have been no transactions entered into by the Company or any of its
Subsidiaries, other than those in the ordinary course of business, which are
material with respect to the Company and its Subsidiaries considered as one
enterprise, and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on  any class of its capital stock.

 

(f)                                   Good Standing of the Company.  The Company
has been duly organized and is validly existing as a corporation in good
standing under the laws of the jurisdiction of its organization and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.

 

(g)                                  Good Standing of Subsidiaries.  Each
subsidiary listed on Schedule 1 hereto (each a “Subsidiary” and, collectively,
the “Subsidiaries”) has been duly organized and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Prospectus and is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure so to qualify or to be in good standing would not
result in a Material Adverse Effect; except as would not result in a Material
Adverse Effect, all of the issued and outstanding capital stock of each such
Subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance, or
adverse claim; none of the outstanding shares of capital stock of any Subsidiary
was issued in violation of the preemptive or similar rights of any
securityholder of such Subsidiary except where such failure would not result in
a Material Adverse Effect.  The only subsidiary, direct or indirect, of the
Company is the subsidiary listed on Schedule 1 hereto.

 

(h)                                 Capitalization.  The shares of issued and
outstanding Common Stock have been duly authorized and validly issued and are
fully paid and non-assessable; none of the outstanding shares of capital stock
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.  The Company’s Common Stock has been registered
pursuant to Section 12(b) of the 1934 Act and is listed on the Nasdaq Global
Select Market (“Nasdaq”), and the Company has not received any notification that
the Commission or the Nasdaq is contemplating terminating such registration or
listing.

 

(i)                                     Authorization of Agreements.  This
Agreement and any Terms Agreement have been duly authorized by the Company. 
This Agreement has been, and any Terms Agreement will be, executed and delivered
by the Company.

 

(j)                                    Authorization and Description of Shares. 
The Shares have been duly authorized and reserved for issuance and sale pursuant
to this Agreement and, when issued and delivered by the Company pursuant to this
Agreement or any Terms Agreement, against payment of the consideration set forth
herein or therein, will be validly issued and fully paid and non-assessable; the
Common Stock conforms to all statements relating thereto contained in the
Prospectus and such description conforms to the rights set forth in the
instruments defining the same; no holder of the Shares will be subject to
personal liability by reason of being such a holder; and the issuance of the
Shares is not subject to the preemptive or other similar rights of any
securityholder of the Company.

 

(k)                                 Absence of Defaults and Conflicts. 
(a) Neither the Company nor any of its Subsidiaries is in violation of its
charter or by-laws or in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its Subsidiaries is
a party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any Subsidiary is subject (collectively,
“Agreements and Instruments”)  except for such violations and defaults as would
not have a Material Adverse Effect; (b)(i) and the execution, delivery and
performance of this Agreement or of any Terms Agreement and the consummation of
the transactions contemplated herein or in any Terms Agreement and in the
Registration Statement (including the issuance and sale of the Shares and the
use of the proceeds from the sale of the Shares as

 

3

--------------------------------------------------------------------------------


 

described in the Prospectus under the caption “Use of Proceeds”) and compliance
by the Company with its obligations hereunder have been duly authorized by all
necessary corporate action and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any Subsidiary pursuant to, the Agreements and
Instruments, (ii) nor will such action result in any violation of the provisions
of the charter or by-laws of the Company or any Subsidiary, (iii) nor will such
action result in any violation of any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any
Subsidiary or any of their assets, properties or operations.  As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any Subsidiary.

 

(l)                                     Absence of Labor Dispute.  Except where
the failure thereof would not result in a Material Adverse Effect, no labor
dispute with the employees of the Company or any Subsidiary exists or, to the
knowledge of the Company, is imminent, and the Company is not aware of any
existing or imminent labor disturbance by the employees of any of its or any
Subsidiary’s principal suppliers, manufacturers, customers or contractors.

 

(m)                             Absence of Proceedings.  There is no action,
suit, proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or affecting the Company or any
Subsidiary, which would reasonably be expected to result in a Material Adverse
Effect, or which might materially and adversely affect the consummation of the
transactions contemplated in this Agreement or any Terms Agreement or the
performance by the Company of its obligations hereunder or thereunder.

 

(n)                                 Accuracy of Exhibits.  There are no
contracts or documents which are required to be described in the Registration
Statement or the Prospectus or the documents incorporated by reference therein
or to be filed as exhibits thereto which have not been so described and filed as
required.

 

(o)                                 Possession of Intellectual Property.  Except
where the failure thereof would not reasonably be expected to result in a
Material Adverse Effect,  (i) the Company and its Subsidiaries own or possess,
or can acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and (ii) neither the Company nor any of its
Subsidiaries has received any notice of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property.

 

(p)                                 Absence of Further Requirements.  Except 
where the absence thereof would not result in a Material Adverse Effect, no
filing with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any court or governmental authority or agency is
necessary or required for the performance by the Company of its obligations
hereunder, in connection with the offering, issuance or sale of the Shares
hereunder or the consummation of the transactions contemplated by this Agreement
or any Terms Agreement, except such as have been already obtained or as may be
required under the 1933 Act or the 1933 Act Regulations or state securities laws
or by the rules of the Nasdaq or the Financial Industry Regulatory
Authority, Inc. (“FINRA”).

 

(q)                                 Absence of Manipulation.   Neither the
Company nor to the Company’s knowledge, any affiliate (as defined in Rule 405 of
the 1933 Act Regulations) of the Company has taken, nor will the Company take,
directly or indirectly, any action which is designed to or  that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares.

 

(r)                                    Possession of Licenses and Permits. The
Company and each of its Subsidiaries have made all filings, applications,
declarations and submissions required by, and own or possess all approvals,
licenses, certificates, clearances, consents, exemptions, marks, notifications,
orders, authorizations and permits issued by the appropriate local, state,
federal or foreign regulatory agencies or bodies, including all such
registrations, approvals, certificates, authorizations and permits required by
the United States  Food and Drug Administration (the “FDA”) which are required
for the ownership of their respective properties or the conduct of their current
respective

 

4

--------------------------------------------------------------------------------


 

businesses as described in the Registration Statement, General Disclosure
Package and the Prospectus (each, a “Governmental License”) except where any
failures to possess or any noncompliance would not, singly or in the aggregate,
have a Material Adverse Effect and neither the Company nor any of its
Subsidiaries has received any  notice of any revocation, modification or
cancellation of, any such Governmental License, which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Effect. Where required by
applicable laws and regulations of the FDA, the Company has submitted to the FDA
an Investigational New Drug Application or amendment or supplement thereto for
each clinical trial it has conducted or sponsored or is conducting or
sponsoring, except where such failure would not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect; all such submissions
were in material compliance with applicable laws and rules and regulations when
submitted and no material deficiencies have been asserted by the FDA with
respect to any such submissions, except any deficiencies which could not, singly
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(s)                                   Title to Property.  Except where the
failure thereof would result in a  Material Adverse Effect, to the Company’s
knowledge, (i)  the Company and its Subsidiaries have good and marketable title
to all real property owned by the Company and its Subsidiaries and good title to
all other properties owned by it that are material to the business of the
Company, in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions or encumbrances of any kind except such as do
not, singly or in the aggregate, affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company or any of its Subsidiaries; and (ii) all of the leases and subleases
material to the business of the Company and its Subsidiaries, considered as one
enterprise, and under which the Company or any of its Subsidiaries holds
properties described in the Prospectus, are in full force and effect, and
neither the Company nor any Subsidiary has any notice of any material claim of
any sort that has been asserted by anyone adverse to the rights of the Company
or any Subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or such Subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

(t)                                    Investment Company Act.  The Company is
not required, and upon the issuance and sale of the Shares as herein
contemplated and the application of the net proceeds therefrom as described in
the Prospectus will not be required, to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(u)                                 Environmental Laws.  Except as would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect: (A) neither the Company nor any of  its Subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) the Company and its Subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or,
to the Company’s knowledge threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company or any of its Subsidiaries and (D) there are no events or
circumstances of which the Company is aware that would reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or any of its Subsidiaries relating to Hazardous Materials
or any Environmental Laws.

 

(v)                                 Registration Rights.  There are no persons
with registrations rights or other similar rights to have any securities
registered pursuant to the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

 

(w)                               Accounting Controls and Disclosure Controls. 
The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions

 

5

--------------------------------------------------------------------------------


 

are executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Since the end of the Company’s most
recent audited fiscal year, the Company is not aware of any (1) material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 

The Company and its consolidated Subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.

 

(x)                                 No Commissions.  Neither the Company nor any
of its Subsidiaries is a party to any contract, agreement or understanding with
any person (other than as contemplated by this Agreement or any Terms Agreement)
that would give rise to a valid claim against the Company or any of its
Subsidiaries or the Agent for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares.

 

(y)                                 Actively-Traded Security.  The Common Stock
is an “actively-traded security” exempted from the requirements of Rule 101 of
Regulation M under the 1934 Act by subsection (c)(1) of such rule.

 

(z)                                  Deemed Representation.  Any certificate
signed by any officer of the Company delivered to the Agent or to counsel for
the Agent pursuant to or in connection with this Agreement or any Terms
Agreement shall be deemed a representation and warranty by the Company to the
Agent as to the matters covered thereby as of the date or dates indicated in
such certificate.

 

(aa)                          Compliance with the Sarbanes-Oxley Act.  The
Company is in compliance in all material respects with all provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

 

(bb)                          Payment of Taxes.  All United States federal
income tax returns of the Company and its Subsidiaries required by law to be
filed have been filed and all taxes shown by such returns or otherwise assessed,
which are due and payable, have been paid, except assessments against which
appeals have been or will be promptly taken and as to which adequate reserves
have been provided and except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  The United States federal income
tax returns of the Company through the fiscal year ended December 31, 2012 have
been settled and no assessment in connection therewith has been made against the
Company. The Company and its Subsidiaries have filed all other tax returns that
are required to have been filed by them pursuant to applicable foreign, state,
local or other law and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company and its Subsidiaries, except
for such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided and except where the failure to do so would
reasonably be expected to have a Material Adverse Effect.

 

(cc)                            Insurance.  The Company and its Subsidiaries
carry or are entitled to the benefits of insurance, with financially sound and
reputable  institutions with policies, in such amounts and covering such risks
as the Company considers adequate, and all such insurance is in full force and
effect.  The Company has no reason to believe that it or any Subsidiary will not
be able (A) to renew its existing insurance coverage as and when such policies
expire or (B) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not result in a Material Adverse Effect.  During the past three
years, neither of the Company nor any Subsidiary has been denied any insurance
coverage material to the Company which it has sought or for which it has
applied.

 

6

--------------------------------------------------------------------------------


 

(dd)                          Statistical and Market-Related Data.  Any
statistical and market-related data included in the Registration Statement, the
General Disclosure Package and the Prospectus are based on or derived from
sources that the Company believes to be reliable and accurate, and, where
required, the Company’s good faith estimates that are made on the basis of such
data from such sources.

 

(ee)                            Foreign Corrupt Practices Act.  Neither the
Company nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(ff)                              Money Laundering Laws.  The operations of the
Company are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the applicable rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(gg)                            OFAC.  Neither the Company nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person whom the Company has
knowledge is currently subject to any U.S. sanctions administered by OFAC.

 

(hh)                          Tests and Preclinical and Clinical Studies. The
Company has operated and currently is in compliance with the United States
Federal Food, Drug, and Cosmetic Act, all applicable rules and regulations of
the FDA and other federal, state,  local and foreign governmental bodies
exercising comparable authority, except where the failure to so operate or be in
compliance would not reasonably be expected to have a Material Adverse Effect. 
The preclinical and clinical studies conducted by or, to the Company’s
knowledge, on behalf of the Company that are described in the Registration
Statement and the Prospectus were, and if still pending, are being, conducted in
all material respects in accordance with experimental protocols, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards for products or product candidates comparable to those being developed
by the Company; the descriptions of the tests and preclinical and clinical
studies, and results thereof, conducted by or, to the Company’s knowledge on the
behalf of the Company contained in the Registration Statement, the General
Disclosure Package and the Prospectus are accurate and complete in all material
respects; the Company is not aware of any trials or studies not described or
referred to in the Registration Statement, the General Disclosure Package and
the Prospectus, the results of which reasonably call into question the results
described or referred to in the Registration Statement, the General Disclosure
Package and the Prospectus; the Company is not in receipt of any notices or
correspondence from the FDA or any foreign, state or local governmental body
exercising comparable authority that reasonably call into question results of
the trials or studies described or referred to in the Registration Statement,
the General Disclosure Package and the Prospectus; and the Company has not
received any notice or correspondence from the FDA or any foreign, state or
local governmental body exercising comparable authority requiring the
termination, suspension, or clinical hold of any tests or preclinical or
clinical studies, or such notice or correspondence from any Institutional Review
Board or comparable authority requiring the termination or suspension of a
clinical study, conducted by or on behalf of the Company, which termination,
suspension, or clinical hold would reasonably be expected to have a Material
Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

Section 2.  Sale and Delivery of Shares.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Company agrees to issue and sell exclusively through the Agent
acting as sales agent or directly to the Agent acting as principal from time to
time, and the Agent agrees to use its commercially reasonable efforts to sell as
sales agent for the Company, the Shares.  Sales of the Shares, if any, through
the Agent acting as sales agent or directly to the Agent acting as principal
will be made by means of ordinary brokers’ transactions on the Nasdaq, in
negotiated transactions or otherwise at market prices prevailing at the time of
sale, at prices related to prevailing market prices or at negotiated prices. 
Anything to the contrary notwithstanding in this Agreement, without the
Company’s prior written consent (which may include explicit authorization in a
Terms Agreement), the Agent may not place shares  by any method other than those
deemed to be an “at the market offering” as defined in Rule 415 of the 1933 Act,
including without limitation sales made through Nasdaq, on any other existing
trading market for the Common Stock or to or through a market maker.  The Agent
shall effect any sales of Shares in accordance with applicable state and federal
laws, rules and regulations and the rules of Nasdaq and otherwise in accordance
with the terms of the applicable Terms Agreement.  Nothing contained herein
restricts, nor may be deemed to restrict, the Company from undertaking another
offering of its securities pursuant to a separate registration under the 1933
Act (or any exemption from such registration), or another offering under the
Registration Statement, provided the Company complies with Section 3(p).

 

(b)                                 Subject to the applicable Terms Agreement or
instructions to sell shares delivered pursuant to this Section 2(b), the Shares
to be sold pursuant to this Agreement are to be sold on a daily basis or
otherwise as shall be agreed to by the Company and the Agent on that trading day
(other than a day on which the Nasdaq is scheduled to close prior to its regular
weekday closing time, each, a “Trading Day”) that the Company has satisfied its
obligations under Section 6 of this Agreement and that the Company has
instructed the Agent to make such sales.  For the avoidance of doubt, the
foregoing limitation shall not apply to sales solely to employees or security
holders of the Company or its Subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such persons in which Stifel
Nicolaus is acting for the Company in a capacity other than as Agent under this
Agreement.  On any Trading Day, the Company may instruct the Agent by telephone
(confirmed promptly by telecopy or email, which confirmation will be promptly
acknowledged by the Agent) as to the maximum aggregate dollar value or number of
Shares to be sold by the Agent on such day (in any event not in excess of the
number available for issuance under the Prospectus and the currently effective
Registration Statement) and the minimum price per Share at which such Shares may
be sold.  Subject to the terms and conditions hereof, the Agent shall use its
commercially reasonable efforts to sell as sales agent all of the Shares so
designated by the Company and in the manner and on the terms so designated in
writing by the Company.  The Company and the Agent each acknowledge and agree
that (A) there can be no assurance that the Agent will be successful in selling
the Shares, (B) the Agent will incur no liability or obligation to the Company
or any other person or entity if they do not sell Shares for any reason other
than a failure by the Agent to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to sell such Shares as required by this Agreement, and (C) the Agent
shall be under no obligation to purchase Shares on a principal basis except as
otherwise specifically agreed by each of the Agent and the Company pursuant to a
Terms Agreement.  In the event of a conflict between the terms of this Agreement
and the terms of a Terms Agreement, the terms of such Terms Agreement will
control.

 

(c)                                  Notwithstanding the foregoing, the Company
shall not authorize the issuance and sale of, and the Agent as sales agent shall
not be obligated to use its commercially reasonable efforts to sell, any Shares
(i) at a price lower than the minimum price therefor authorized from time to
time, or (ii) in a number in excess of the number or maximum aggregate dollar
value of Shares, in each case, authorized from time to time by the Company’s
board of directors, or a duly authorized committee thereof, and notified to the
Agent in writing.  In addition, the Company may, upon notice to the Agent,
suspend the offering of the Shares or the Agent may, upon notice to the Company,
suspend the offering of the Shares with respect to which the Agent is acting as
sales agent for any reason and at any time if receipt of such notice is actually
acknowledged by any of the individuals to whom the notice is sent; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder prior
to the giving of such notice.  Any notice given pursuant to the preceding
sentence may be given by telephone (confirmed promptly by telecopy or email,
which confirmation will be promptly acknowledged).

 

(d)                                 The gross sales price of any Shares sold
pursuant to this Agreement by the Agent acting as sales agent of the Company
shall be the market price prevailing at the time of sale for shares of the
Company’s

 

8

--------------------------------------------------------------------------------

 


 

Common Stock sold by the Agent on the Nasdaq or otherwise, at prices relating to
prevailing market prices or at negotiated prices.  The compensation payable to
the Agent for sales of Shares with respect to which the Agent acts as sales
agent shall be equal to 2.0% of the gross sales price of the Shares for amounts
of Shares sold pursuant to this Agreement.  The Company may sell Shares to the
Agent, acting as principal, at a price agreed upon with the Agent at the
relevant Applicable Time and pursuant to a separate Terms Agreement.  The
remaining proceeds, after further deduction for any transaction fees imposed by
any governmental, regulatory or self-regulatory organization in respect of such
sales, shall constitute the net proceeds to the Company for such Shares (the
“Net Proceeds”).  The Agent shall notify the Company as promptly as practicable
if any deduction referenced in the preceding sentence will be required.

 

(e)                                  If acting as a sales agent hereunder, the
Agent shall provide written confirmation to the Company promptly following the
close of trading on the Nasdaq, each day in which Shares are sold under this
Agreement setting forth the number of Shares sold on such day, the aggregate
gross sales proceeds of the Shares, the Net Proceeds to the Company and the
compensation payable by the Company to such Agent with respect to such sales.

 

(f)                                   Under no circumstances shall the aggregate
offering price or number, as the case may be, of Shares sold pursuant to this
Agreement and any Terms Agreement exceed the aggregate offering price or number,
as the case may be, of shares of Common Stock (i) set forth in the preamble
paragraph of this Agreement, (ii) available for issuance under the Prospectus
and the then currently effective Registration Statement or (iii) authorized from
time to time to be issued and sold under this Agreement or any Terms Agreement
by the Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing. In addition, under no circumstances shall any
Shares with respect to which the Agent acts as sales agent be sold at a price
lower than the minimum price therefor authorized from time to time by the
Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing.

 

(g)                                  If either the Company or the Agent believes
that the exemptive provisions set forth in Rule 101(c)(1) of Regulation M under
the 1934 Act (applicable to securities with an average daily trading volume of
$1,000,000 that are issued by an issuer whose common equity securities have a
public float value of at least $150,000,000) are not satisfied with respect to
the Company or the Shares, such party shall promptly notify the other parties
and sales of Shares under this Agreement and any Terms Agreement shall be
suspended until that or other exemptive provisions have been satisfied in the
judgment of each party.

 

(h)                                 Settlement for sales of Shares pursuant to
this Section 2 will occur on the third business day that is also a Trading Day
following the trade date on which such sales are made, unless another date shall
be agreed to by the Company and the Agent (each such day, a “Settlement Date”). 
On each Settlement Date, the Shares sold through the Agent for settlement on
such date shall be delivered by the Company to the Agent against payment of the
Net Proceeds from the sale of such Shares.  Settlement for all Shares shall be
effected by book-entry delivery of Shares to the Agent’s account at The
Depository Trust Company against payments by the Agent of the Net Proceeds from
the sale of such Shares in same day funds delivered to an account designated by
the Company.  If the Company shall default on its obligation to deliver Shares
on any Settlement Date, the Company shall, in addition to any indemnification
obligation pursuant to Section 7, pay the Agent any commission to which it would
otherwise be entitled absent such default.

 

(i)                                     Notwithstanding any other provision of
this Agreement, the Company and the Agent agree that no sales of Shares shall
take place, and the Company shall not request the sale of any Shares that would
be sold, and the Agent shall not be obligated to sell, during any period in
which the Company is, or would reasonably be deemed to be, in possession of
material non-public information.

 

(j)                                    Any obligation of the Agent to use its
commercially reasonable efforts to sell the Shares on behalf of the Company as
sales agent shall be subject to the continuing accuracy of the representations
and warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 6 of this Agreement.

 

9

--------------------------------------------------------------------------------


 

Section 3.  Covenants.   The Company agrees with the Agent:

 

(a)                                 During any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
(whether physically or through compliance with Rule 153 or 172, or in lieu
thereof, a notice referred to in Rule 173(a) under the 1933 Act), (i) to make no
further amendment or any supplement to the Registration Statement or the Basic
Prospectus (other than an amendment or supplement relating to an offering of the
Company’s securities which is unrelated to the offering of the Shares hereunder)
prior to any Settlement Date which shall be disapproved by the Agent promptly
after reasonable notice thereof and to advise the Agent, promptly after it
receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the Basic Prospectus (other than an amendment or supplement relating to an
offering of the Company’s securities which is unrelated to the offering of the
Shares hereunder) has been filed and to furnish the Agent with copies thereof,
(ii) to file promptly all other material required to be filed by the Company
with the Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the 1934 Act, (iv) to advise the Agent, promptly after it
receives notice thereof, of the issuance by the Commission of any stop order or
of any order preventing or suspending the use of the Prospectus or other
prospectus in respect of the Shares, of any notice of objection of the
Commission to the use of the form of the Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the 1933 Act,
of the suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the form of the Registration Statement or the Prospectus or for additional
information, and (v) in the event of the issuance of any such stop order or of
any such order preventing or suspending the use of the Prospectus in respect of
the Shares or suspending any such qualification, to promptly use its
commercially reasonable efforts to obtain the withdrawal of such order; and in
the event of any such issuance of a notice of objection, promptly to take such
reasonable steps as may be necessary to permit offers and sales of the Shares by
the Agent, which may include, without limitation, amending the Registration
Statement or filing a new registration statement, at the Company’s expense
(references herein to the Registration Statement shall include any such
amendment or new registration statement). The Company shall not amend or
supplement the Prospectus Supplement in a manner disapproved by the Agent at any
time after the Agent has provided written notice of such disapproval, which
notice of disapproval shall be given, if at all, promptly after notice of such
proposed amendment or supplement.  Notwithstanding the foregoing, the Company
shall not be obligated to furnish copies of any report or statement filed with
the Commission to the extent it is available on the Commission’s Electronic
Data-Gathering, Analysis, and Retrieval System (“EDGAR”).

 

(b)                                 Promptly from time to time to take such
action as the Agent may reasonably request to qualify the Shares for offering
and sale under the securities laws of such jurisdictions as the Agent may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the sale of the Shares, provided that in connection therewith the
Company shall not be required to qualify as a foreign corporation or to file a
general consent to service of process in any jurisdiction; and to promptly
advise the Agent of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Shares for offer or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(c)                                  During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, the Company will make
available to the Agent, as soon as practicable after the execution of this
Agreement, and thereafter from time to time furnish to the Agent, copies of the
most recent Prospectus in such quantities and at such locations as the Agent may
reasonably request for the purposes contemplated by the 1933 Act.  During any
period when the delivery of a prospectus is required (whether physically or
through compliance with Rules 153 or 172, or in lieu thereof, a notice referred
to in Rule 173(a) under the 1933 Act) in connection with the offering or sale of
Shares, and if at such time any event shall have occurred as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Prospectus is delivered, not misleading, or, if for any other
reason it shall be necessary during such same period to amend or supplement the
Prospectus or to file under the 1934 Act any document incorporated by reference
in the Prospectus in order to comply with the 1933 Act or the 1934 Act, to
notify the Agent and to file such document and to prepare and furnish without
charge to the Agent as many written and electronic copies as the Agent may from
time to time reasonably request of an amended Prospectus or a

 

10

--------------------------------------------------------------------------------


 

supplement to the Prospectus which will correct such statement or omission or
effect such compliance. Notwithstanding the foregoing, the Company shall not be
required to furnish any document to the extent such document is available on
EDGAR.

 

(d)                                 To make generally available to its
securityholders as soon as practicable, but in any event not later than sixteen
months after the effective date of the Registration Statement (as defined in
Rule 158(c) under the 1933 Act), an earnings statement of the Company and its
Subsidiaries (which need not be audited) complying with Section 11(a) of the
1933 Act and the rules and regulations of the Commission thereunder (including,
at the option of the Company, Rule 158).

 

(e)                                  To pay the required Commission filing fees
relating to the Shares within the time required by Rule 456(b)(1) under the 1933
Act and otherwise in accordance with Rules 456(b) and 457(r) under the 1933 Act.

 

(f)                                   To use the Net Proceeds received by it
from the sale of the Shares pursuant to this Agreement and any Terms Agreement
in the manner specified in the General Disclosure Package.

 

(g)                                  In connection with the offering and sale of
the Shares, the Company will file with the Nasdaq all documents and notices, and
make all certifications, required by the Nasdaq of companies that have
securities that are listed for quotation on the Nasdaq and will maintain such
listing.

 

(h)                                 To not take, directly or indirectly, and to
use commercially reasonable efforts to cause its affiliates (as defined in
Rule 405 of the 1933 Act Regulations) to refrain from taking, any action
designed to cause or result in, or that has constituted or might reasonably be
expected to constitute, under the 1934 Act or otherwise, the stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of the Shares.

 

(i)                                     In each Annual Report on Form 10-K or
Quarterly Report on Form 10-Q filed by the Company in respect of any quarter in
which sales of Shares were made by or through the Agent under this Agreement or
any Terms Agreement (each date on which any such document is filed, and any date
on which an amendment to any such document is filed, a “Company Periodic Report
Date”), the Company shall set forth with regard to such quarter the approximate
number of Shares sold through the Agent under this Agreement or any Terms
Agreement and the Net Proceeds received by the Company with respect to sales of
Shares pursuant to this Agreement or any Terms Agreement.

 

(j)                                    On the date the Company first files the
Prospectus relating to the offer and sale of the Shares pursuant to this
Agreement (the “Commencement Date”) and each time the Shares are delivered to
the Agent as principal on a Settlement Date and promptly after each (i) date the
Registration Statement or the Prospectus shall be amended or supplemented (other
than (1) by an amendment or supplement providing solely for the determination of
the terms of the Shares, (2) in connection with the filing of a prospectus
supplement that contains solely the information set forth in Section 3(i),
(3) in connection with the filing of any current reports on Form 8-K (other than
any current reports on Form 8-K which contain financial statements, supporting
schedules or other financial data, including any current report on Form 8-K
under Item 2.02 of such form that is considered “filed” under the 1934 Act) or
(4) by a prospectus supplement relating to the offering of other securities
(including, without limitation, other shares of Common Stock)) (each such date,
a “Registration Statement Amendment Date”) and (ii) Company Periodic Report
Date, the Company will furnish or cause to be furnished forthwith to the Agent a
certificate dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 6(e) of this
Agreement which were last furnished to the Agent are true and correct at the
time of such amendment, supplement or filing, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented to such time) or, in lieu of such certificate, a
certificate of the same tenor as the certificate referred to in said
Section 6(e), but modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented, or to the document incorporated
by reference into the Prospectus, to the time of delivery of such certificate.
As used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time. Notwithstanding
the forgoing, the Company shall not be

 

11

--------------------------------------------------------------------------------


 

required to deliver any such certificate if it has notified the Agent that it
does not then presently intend to make sales of Shares under this Agreement;
provided, however, that such a certificate shall then be required to be
delivered to the Agent prior to any further sales of Shares under this Agreement
covering the period which would most recently have been required but for such
notice.

 

(k)                                 On the Commencement Date and each time the
Shares are delivered to the Agent as principal on a Settlement Date pursuant to
a Terms Agreement, and promptly after each (i) Registration Statement Amendment
Date and (ii) filing by the Company of a Company Periodic Report, the Company
will furnish or cause to be furnished to the Agent and to counsel to the Agent
the written opinion and letter of each Company Counsel (as defined below) or
other counsel reasonably satisfactory to the Agent, dated the date of
effectiveness of such amendment or the date of filing with the Commission of
such supplement or other document, as the case may be, in a form and substance
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
opinions and letters referred to in Section 6(c) of this Agreement, but modified
as necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the time of delivery of such
opinion and letter or, in lieu of such opinion and letter, counsel last
furnishing such letter to the Agent shall furnish such Agent with a letter
substantially to the effect that the Agent may rely on such last opinion and
letter to the same extent as though each were dated the date of such letter
authorizing reliance (except that statements in such last letter shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such letter authorizing reliance). As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (i) or (ii) above, promptly shall be
deemed to be on or prior to the next succeeding Applicable Time. 
Notwithstanding the forgoing, the Company shall not be required to furnish or
cause to be furnished any such opinion or letter if it has notified the Agent
that it does not then presently intend to make sales of Shares under this
Agreement; provided, however, that such an opinion or letter shall then be
required to be furnished to the Agent prior to any further sales of Shares under
this Agreement covering the period which would most recently have been required
but for such notice.

 

(l)                                     On the Commencement Date and each time
the Shares are delivered to the Agent as principal on a Settlement Date pursuant
to a Terms Agreement, and promptly after each (i) Registration Statement
Amendment Date and (ii) filing by the Company of a Company Periodic Report, the
Company will cause Ernst & Young LLP, or other independent accountants
reasonably satisfactory to the Agent, to furnish to the Agent a letter, dated
the date of effectiveness of such amendment or the date of filing of such
supplement or other document with the Commission, as the case may be, in form
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
letter referred to in Section 6(d) hereof, but modified as necessary to relate
to the Registration Statement, the General Disclosure Package and the
Prospectus, as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the date of such letter. As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i) or (ii) above, promptly shall be deemed to be on
or prior to the next succeeding Applicable Time. Notwithstanding the forgoing,
the Company shall not be required to furnish or cause to be furnished any such
opinion or letter if it has notified the Agent that it does not then presently
intend to make sales of Shares under this Agreement; provided, however, that
such an opinion or letter shall then be required to be furnished to the Agent
prior to any further sales of Shares under this Agreement covering the period
which would most recently have been required but for such notice.

 

(m)                             The Company consents to the Agent trading in the
Company’s Common Stock for the Agent’s own account and for the account of its
clients at the same time as sales of Shares occur pursuant to this Agreement or
any Terms Agreement, provided that at all times the Agent is in compliance with
Regulation M under the 1934 Act with respect to the Common Stock and provided
that in no event shall the Agent trade the Common Stock for its or its
affiliates’ proprietary accounts.

 

(n)                                 [Intentionally Omitted]

 

(o)                                 The Company will cooperate timely with any
reasonable due diligence review conducted by the Agent or its counsel from time
to time in connection with the transactions contemplated hereby or in any Terms
Agreement, including, without limitation, and upon reasonable notice providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices, as the
Agent may reasonably request.

 

12

--------------------------------------------------------------------------------


 

(p)                                 During the time any instruction to sell
shares delivered pursuant to Section 2(b) hereof or any Terms Agreement is in
effect, the Company will not, without giving the Agent at least three business
days’ prior written notice specifying the nature of the proposed sale and the
date of such proposed sale and the Agent suspending activity under this program
for such period of time as requested by the Company, (A) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, or file any
registration statement under the 1933 Act with respect to any of the foregoing
(other than a shelf registration statement under Rule 415 under the 1933 Act, a
registration statement on Form S-8 or post-effective amendment to the
Registration Statement) or (B) enter into any swap or other agreement or any
transaction that transfers in whole or in part, directly or indirectly, any of
the economic consequence of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (A) or (B) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise. The foregoing sentence shall not apply to (x) any securities
issuable upon the exercise or conversion of warrants, options, convertible
securities or other rights either in existence prior to the date of this
Agreement or issued thereafter in compliance with this Section 3(p), (y) the
Shares to be offered and sold through the Agent pursuant to this Agreement or
any Terms Agreement or shares of Common Stock offered and sold pursuant to the
At-the-Market Equity Offering Sales Agreement, dated May 6, 2014, between the
Company and the Agent, or any Terms Agreement thereunder and (z) equity
incentive awards approved by the board of directors of the Company or the
compensation committee thereof or the issuance of Common Stock upon exercise
thereof.

 

(q)                                 If immediately prior to the third
anniversary (the “Renewal Deadline”) of the initial effective date of the
Registration Statement, any of the Shares remain unsold, the Company will, prior
to the Renewal Deadline file, if it has not already done so and is eligible to
do so, an “automatic shelf registration statement” (as defined in Rule 405 under
the 1933 Act) relating to the Shares, in a form reasonably satisfactory to the
Agent.  If the Company is not eligible to file an automatic shelf registration
statement, the Company will, prior to the Renewal Deadline, if it has not
already done so, file a new shelf registration statement relating to the Shares,
in a form reasonably satisfactory to the Agent, and will use its commercially
reasonable efforts to cause such registration statement to be declared effective
within 60 days after the Renewal Deadline.  The Company will use commercially
reasonable efforts to take all other action necessary or appropriate to permit
the issuance and sale of the Shares to continue as contemplated in the expired
registration statement relating to the Shares.  References herein to the
Registration Statement shall include such new automatic shelf registration
statement or such new shelf registration statement, as the case may be.

 

Section 4.  Free Writing Prospectus.

 

(a)                                 (i)                                     The
Company represents and agrees that without the prior consent of the Agent (which
consent may not be unreasonably withheld, delayed or conditioned), it has not
made and will not make any offer relating to the Shares that would constitute a
“free writing prospectus” as defined in Rule 405 under the 1933 Act; and

 

(ii)                                  the Agent represents and agrees that,
without the prior consent of the Company (which consent may not be unreasonably
withheld, delayed or conditioned), it  has not made and will not make any offer
relating to the Shares that would constitute a free writing prospectus required
to be filed with the Commission.

 

(b)                                 The Company has complied and will comply
with the requirements of Rule 433 under the 1933 Act applicable to any Issuer
Free Writing Prospectus (including any free writing prospectus identified in
Section 4(a) hereof), including timely filing with the Commission or retention
where required and legending.

 

Section 5.  Payment of Expenses.  The Company covenants and agrees with the
Agent that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the registration of the Shares under the 1933 Act and all other
expenses in connection with the preparation, printing and filing of the
Registration Statement, the Basic Prospectus, Prospectus Supplement, any Issuer
Free Writing Prospectus and the Prospectus and amendments and supplements
thereto and the mailing and delivering of copies thereof to the Agent; (ii) the
cost of printing or producing this Agreement or

 

13

--------------------------------------------------------------------------------


 

any Terms Agreement, any Blue Sky and Legal Investment Memoranda, closing
documents (including any compilations thereof) and any other documents in
connection with the offering, purchase, sale and delivery of the Shares;
(iii) all expenses in connection with the qualification of the Shares for
offering and sale under state securities laws as provided in
Section 3(b) hereof, including the reasonable fees and disbursements of counsel
for the Agent in connection with such qualification and in connection with the
Blue Sky and Legal Investment Surveys; (iv) any filing fees incident to, and the
reasonable fees and disbursements of counsel for the Agent in connection with,
any required review by FINRA of the terms of the sale of the Shares; (v) all
fees and expenses in connection with listing or quoting the Shares on the
Nasdaq; (vi) the cost of preparing the Shares; (vii) the costs and charges of
any transfer agent or registrar or any dividend distribution agent; (viii) the
reasonable fees and disbursements of counsel to the Agent in an aggregate amount
not to exceed $50,000 (which amount shall include all fees and disbursements of
such counsel described in clauses (iii) and (iv) above); and (ix) all other
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section. It is
understood, however, that, except as provided in this Section, and Section 7
hereof, the Agent will pay all of its own costs and expenses, including the fees
of its counsel, transfer taxes on resale of any of the Shares by it, and any
advertising expenses connected with any offers it may make.

 

Section 6.  Conditions of Agent’s Obligation.  The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

(a)                                 The Prospectus Supplement shall have been
filed with the Commission pursuant to Rule 424(b) under the 1933 Act on or prior
to the date hereof and in accordance with Section 3(a) hereof, any other
material required to be filed by the Company pursuant to Rule 433(d) under the
1933 Act shall have been filed with the Commission within the applicable time
periods prescribed for such filings by Rule 433; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission and no notice of objection of the Commission to the
use of the form of the Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the 1933 Act shall have been received;
no stop order suspending or preventing the use of the Prospectus or any Issuer
Free Writing Prospectus shall have been initiated or threatened by the
Commission; and all requests for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Agent.

 

(b)                                 On every date specified in
Section 3(k) hereof and on such other dates as reasonably requested by Agent,
LeClairRyan, A Professional Corporation, counsel for the Agent, shall have
furnished to the Agent such written opinion or opinions, dated as of such date,
with respect to such matters as the Agent may reasonably request, and such
counsel shall have received such papers and information as they may reasonably
request to enable them to pass upon such matters.

 

(c)                                  On every date specified in
Section 3(k) hereof, Latham & Watkins LLP, counsel for the Company, or other
counsel reasonably satisfactory to the Agent, shall have furnished to the Agent
written opinion or opinions, dated as of such date, in form and substance
reasonably satisfactory to the Agent (it being understood and agreed that, other
than on the Commencement Date, such opinions shall consist of a customary
“negative assurance” letter).

 

(d)                                 At the dates specified in
Section 3(l) hereof, the independent accountants of the Company who have
certified the financial statements of the Company and its Subsidiaries included
or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus shall have furnished to the Agent a letter
dated as of the date of delivery thereof and addressed to the Agent in form and
substance reasonably satisfactory to the Agent and its counsel, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements of
the Company and its Subsidiaries included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus.

 

14

--------------------------------------------------------------------------------


 

(e)                                  On each date specified in Section 3(j), the
Agent shall have received (1) a certificate of executive officers of the
Company, one of whom shall be the Chief Financial Officer, Chief Accounting
Officer, Treasurer, or Executive Vice President in the area of capital markets
and investments, dated as of the date thereof, to the effect that (A) there has
been no Material Adverse Effect since the date as of which information is given
in the General Disclosure Package and the Prospectus as then amended or
supplemented, (B) the representations and warranties in Section 1 hereof are
true and correct as of such date and (C) the Company has complied with all of
the agreements entered into in connection with the transaction contemplated
herein and satisfied all conditions on its part to be performed or satisfied
hereunder.  On the Commencement Date, the Company will furnish or cause to
furnished promptly to the Agent a certificate of the Company signed by the
secretary of the Company, dated as of the date thereof, to the effect that
(A) each of the charter and bylaws of the Company (as the same may be amended
and/or restated) is true and complete, has not been modified and is in full
force and effect,  and (B) the resolutions of the Company’s board of directors
relating to the sales of Shares pursuant to this Agreement are in full force and
effect and have not been modified.

 

(f)                                   The Company shall have complied with the
provisions of Section 3(c) hereof with respect to the timely furnishing of
prospectuses.

 

(g)                                  On such dates as reasonably requested by
the Agent, the Company shall have conducted due diligence sessions, in form and
substance reasonably satisfactory to the Agent.

 

(h)                                 All filings with the Commission required by
Rule 424 under the 1933 Act to have been filed by each Applicable Time or
related Settlement Date shall have been made within the applicable time period
prescribed for such filing by Rule 424 (without reliance on Rule 424(b)(8)).

 

(i)                                     The Shares shall have received approval
for listing on the Nasdaq prior to the first Settlement Date.

 

(j)                                    Prior to any Settlement Date, the Company
shall have furnished to the Agent such further information, documents or
certificates as the Agent may reasonably request.

 

Section 7.  Indemnification.

 

(a)                                 The Company will indemnify and hold harmless
the Agent against any losses, third party claims, damages or liabilities, joint
or several, to which the Agent may become subject, under the 1933 Act or
otherwise, to the extent  that such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Basic Prospectus, the Prospectus Supplement or the Prospectus or
any amendment or supplement thereto, any Issuer Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the 1933 Act, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, and will reimburse the Agent for any
legal or other expenses reasonably incurred by the Agent in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, in reliance upon and in conformity with
written information furnished to the Company by the Agent expressly for use
therein.

 

(b)                                 The Agent will indemnify and hold harmless
the Company against any losses, claims, damages or liabilities to which the
Company may become subject, under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the Basic Prospectus, the
Prospectus Supplement or the Prospectus, or any amendment or supplement thereto,
or any Issuer Free Writing Prospectus, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was

 

15

--------------------------------------------------------------------------------


 

made in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus, or any such amendment or supplement thereto, or
any Issuer Free Writing Prospectus, in reliance upon and in strict conformity
with written information furnished to the Company by the Agent expressly for use
therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under such subsection except
and then only to the extent such indemnifying party is materially prejudiced
thereby. In case any such action shall be brought against any indemnified party
and it shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under this
Section 7 for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party, in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 7 is unavailable to hold harmless an indemnified party under subsection
(a) or (b) above in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Agent on the other from the
offering of the Shares to which such loss, claim, damage or liability (or action
in respect thereof) relates. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Agent on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
commissions received by the Agent.  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Agent on
the other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
the Agent agree that it would not be just and equitable if contribution pursuant
to this subsection (d) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), the Agent
shall not be required to contribute any amount in excess of the amount by which
the total compensation received by the Agent with respect to sales of the Shares
sold by it to the public exceeds the amount of any damages which the Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

16

--------------------------------------------------------------------------------


 

(e)                                  The obligations of the Company under this
Section 7 shall be in addition to any liability which the Company may otherwise
have and shall extend, upon the same terms and conditions, to the directors,
officers, employees, attorneys and agents of the Agent and to each person, if
any, who controls the Agent within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act and each broker dealer affiliate of the Agent; and
the obligations of the Agent under this Section 7 shall be in addition to any
liability which the Agent may otherwise have and shall extend, upon the same
terms and conditions, to each director, officer, employee, attorney and agent of
the Company and to each person, if any, who controls the Company within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act.

 

Section 8.  Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

 

Section 9.  No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owe a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

 

Section 10. Termination.

 

(a)                                 This Agreement shall terminate
(i) automatically upon  the sale of all the Shares as provided in this
Agreement, (ii) automatically at the close of business on December 15, 2016;
provided however, that this Agreement may be extended for successive one-year
periods without limitation upon the mutual written agreement of the parties made
prior to such date or the anniversary thereof, as applicable, or (iii) upon
termination of the Agreement pursuant to 10(b), (c) or (d) below.

 

(b)                                 The Company shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party, except that (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Company, including in
respect of compensation of the Agent, shall remain in full force and effect
notwithstanding such termination; and (ii) the provisions of Section 1,
Section 5, Section 7 and Section 8 of this Agreement shall remain in full force
and effect notwithstanding such termination.

 

(c)                                  The Agent shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time.  Any such termination shall be without liability of any
party to any other party, except that  (i) with respect to any pending sale
through the Agent for the Company, the obligations of the Agent shall remain in
full force and effect through completion of the sale notwithstanding such
termination; and (ii) the provisions of Section 1, Section 5, Section 7 and
Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.

 

(d)                                 This Agreement shall remain in full force
and effect until and unless terminated pursuant to Section 10(a) or (b) above or
otherwise by mutual agreement of the parties; provided that any such termination
by mutual agreement or pursuant to this clause (d) shall in all cases be deemed
to provide that Section 1, Section 5, Section 7 and Section 8 of this Agreement
shall remain in full force and effect.

 

(e)                                  Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided that
such termination shall not be effective until the close of business on the date
of receipt of

 

17

--------------------------------------------------------------------------------


 

such notice by the Agent or the Company, as the case may be.  If such
termination shall occur prior to the Settlement Date for any sale of Shares,
such sale shall settle in accordance with the provisions of Section 2(h) hereof.

 

(f)                                   In the case of any purchase by the Agent
pursuant to a Terms Agreement, the Agent may terminate this Agreement, at any
time at or prior to the Settlement Date of such purchase (i) if there has been,
since the time of execution of this Agreement or since the respective dates as
of which information is given in the General Disclosure Package or the
Prospectus, any Material Adverse Effect, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Shares or to
enforce contracts for the sale of Shares, or (iii) if trading in any securities
of the Company has been suspended or materially limited by the Commission or the
Nasdaq, or if trading generally on the Nasdaq or the New York Stock Exchange has
been suspended or materially limited, or minimum or maximum prices for trading
have been fixed, or maximum ranges for prices have been required, by any of said
exchanges or by such system or by order of the Commission, FINRA or any other
governmental authority, or (iv) a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States, or
(v) if a banking moratorium has been declared by either Federal or New York
authorities.

 

Section 11.  Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and if to Stifel Nicolaus shall be delivered or
sent by mail, electronic mail, telex or facsimile transmission to:

 

Stifel, Nicolaus & Company, Incorporated
One South Street, 15th Floor
Baltimore, Maryland 21202
Fax No.  (443) 224-1273
Attention: Syndicate Department

 

and if to the Company to:

 

Momenta Pharmaceuticals, Inc.

675 West Kendall Street

Cambridge, Massachusetts 02142

Fax No.  (614) 621-3014

Attention: Bruce Leicher, General Counsel

 

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

 

Section 12.  Parties.  This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers, directors, employees, attorneys and
agents of the Company and the Agent and each person who controls the Company or
the Agent, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement.  No purchaser of Shares through the Agent shall be deemed a
successor or assign by reason merely of such purchase.

 

Section 13.  Time of the Essence.  Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

Section 14.  Waiver of Jury Trial.  The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

Section 15.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

18

--------------------------------------------------------------------------------


 

Section 16.  Counterparts.  This Agreement and any Terms Agreement may be
executed by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument. 
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

 

Section 17.   Severability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Craig A. Wheeler

 

 

Name: Craig A. Wheeler

 

 

Title: President and Chief Executive Officer

 

 

Accepted as of the date hereof:

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

 

 

 

By:

/s/ Daniel Covatta

 

 

Name: Daniel Covatta

 

 

Title: Managing Director

 

 

[Signature Page to the At-the-Market Equity Offering Sales Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Subsidiaries

 

Momenta Pharmaceuticals Securities Corporation

 

--------------------------------------------------------------------------------


 

Annex I

 

MOMENTA PHARMACEUTICALS, INC.

 

Common Stock
($0.0001 par value per share)

 

TERMS AGREEMENT

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

One South Street, 15th Floor

Baltimore, MD 21202

Attn: Syndicate Department

 

Ladies and Gentlemen:

 

Momenta Pharmaceuticals, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the At-the-Market
Equity Offering Sales Agreement, dated April 21, 2015 (the “Sales Agreement”),
between the Company and Stifel, Nicolaus & Company, Incorporated (the “Agent”),
to issue and sell to the Agent the securities specified in the Schedule hereto
(the “Purchased Securities”) [, and solely for the purpose of covering
over-allotments, to grant to the Agent the option to purchase the additional
securities specified in the Schedule hereto (the “Additional Securities”)]*.

 

[The Agent shall have the right to purchase from the Company all or a portion of
the Additional Securities as may be necessary to cover over-allotments made in
connection with the offering of the Purchased Securities, at the same purchase
price per share to be paid by the Agent to the Company for the Purchased
Securities.  This option may be exercised by the Agent at any time (but not more
than once) on or before the thirtieth day following the date hereof, by written
notice to the Company. Such notice shall set forth the aggregate number of
shares of Additional Securities as to which the option is being exercised, and
the date and time when the Additional Securities are to be delivered (such date
and time being herein referred to as the “Option Closing Date”); provided,
however, that the Option Closing Date shall not be earlier than the Time of
Delivery (as set forth in the Schedule hereto) nor earlier than the second
business day after the date on which the option shall have been exercised nor
later than the fifth business day after the date on which the option shall have
been exercised. Payment of the purchase price for the Additional Securities
shall be made at the Option Closing Date in the same manner and at the same
office as the payment for the Purchased Securities.]*

 

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement [and] [,] the Applicable Time [and any Option
Closing Date]*, except that each representation and warranty in Section 1 of the
Sales Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the Sales
Agreement in relation to the Prospectus, and also a representation and warranty
as of the date of this Terms Agreement [and] [,] the Settlement Date [and any
Option Closing Date]* in relation to the Prospectus as amended and supplemented
to relate to the Purchased Securities.

 

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities [and the Additional Securities]*, in the form heretofore delivered to
the Agent is now proposed to be filed with the Securities and Exchange
Commission.

 

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated

 

--------------------------------------------------------------------------------


 

herein by reference, the Company agrees to issue and sell to the Agent and the
latter agrees to purchase from the Company the number of shares of the Purchased
Securities at the time and place and at the purchase price set forth in the
Schedule hereto.

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

MOMENTA PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

 

Accepted as of the date hereof:

 

 

 

STIFEL, NICOLAUS & COMPANY, INCORPORATED

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

*                                         Include only if the Agent has an
over-allotment option.

 

--------------------------------------------------------------------------------